Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
1.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Daniel Gurfinkel on Feb. 1, 2021 and also on the mail from Daniel Gurfinkel to Examiner Nguyen on Feb. 1, 2021.  
2.	 The Claims have been amended as follows:
1. (cancelled)            

2. (currently amended)         The method of claim 30, wherein the transit vehicle is a bus.    
  
3. (currently amended)         The method of claim30, wherein the transit vehicle comprises a train car.            
4. -5.  (cancelled)  
               
6. (currently amended)         The method of claim 30, wherein the transit vehicle public address system includes both audio and visual message delivery.       
        
7. (currently amended)         The method of claim 30, wherein the advertising message disseminated comprises between 5 and 15 words.    
           
8. (previously presented)            A method of more advantageously assigning advertisement space in a moving public transit vehicle and thereby securing increased advertising revenues in a public transit system including the steps of providing:
            a city bus having a transit route and a public address system capable of publicly providing to passengers on the bus either audio or video messages or both, with no added impetus from the vehicle passengers;

            a global positioning system receiver, microprocessor and software to determine the time and geographic location along the transit route at which the advertising message will be provided through the public address system within the bus, the microprocessor programmed to continuously review all of the files in the electronic storage and compare data from the one or more advertising messages with at least the location of the bus and the time of day;
            disseminating the message within the bus at the determined time and geographic location on the transit route; and,
           wherein revenue is increased by charging an increased fee to an advertiser promulgating the advertising message for the dissemination of the advertising message at the targeted specific geographic locations. 
 
            9. - 10. (cancelled)
 
            11. (previously presented)          The method of claim 8, including wherein the video message is disseminated almost simultaneously with the audio advertising message.  

            12. (previously presented)          A method of more advantageously assigning advertising space in a moving public transit vehicle and thereby securing increased advertising revenue, including the steps of:
            providing a public transit vehicle having a public address system, comprising at least a speaker and a means to cause sounds to be heard by passengers throughout the vehicle, with message storage and playback devices, the playback devices addressing the entire passenger portion of the transit vehicle;
            providing a microprocessor, a global positioning system (GPS), an electronic storing device for storing advertising messages comprising data including location and business hour data, software and a communication device all traveling with the public transit vehicle, the microprocessor programmed to continuously reviewing one or more advertising messages in the electronic storing device and compare data from the advertising message against GPS information continuously received;
            providing storage and public playback of advertising messages on the public address system on the public transit vehicle; 
creating the advertisement and producing an audio message, comprising advertisement information and at least location and time data;
            storing the audio message and data in the message storage device of a public transit vehicle for continuous review by the microprocessor and playback through the transit vehicle public address system;

            playing, with no added impetus from the vehicle passengers, the advertising message at the one or more of the predetermined geographic locations, and
            charging an increased fee to an advertiser promulgating the advertising message for the dissemination of the advertising message at the targeted geographic location. 
 
             13. (previously presented)          The method of claim 12, including the step of allowing, for a determined price, an advertiser to designate the time and geographic location, on the transit map, at which an audio message will be played and playing the audio message at the designated time and the geographic location designated by the advertiser.  

             14. (previously presented)          The method of claim 12, including the step of playing the advertising message at staggered intervals.  

             15. (previously presented)          The method of claim 14, wherein the interval can be determined to include the known time necessary for a vehicle to travel between at least one  stop, the interval being continuously changeable so as to alter the number of stops between the playback of the advertising messages.

             16. (previously presented)          The method of claim 14, wherein the interval is appropriate as determined by a number of potential factors including transit authority policies or preferences, revenue goals, or commuter feedback.  

             17. (previously presented)          The method of claim 12, including the step of providing a video message in addition to the audio message.
  
             18. (previously presented)          The method of claim 17, wherein the public address system of the vehicle includes means to electronically display a message.  

             19. (previously presented)          The method of claim 18, wherein the means to display is an electronic dot matrix view screen.  

             20. (previously presented)          The method of claim 18, wherein the means to display is a flat screen viewing panel.  

             21. – 29. (cancelled)  

          	30. (currently amended)     A method of more advantageously assigning audio and/or video advertisement space in a moving public transit vehicle and thereby securing increased advertising revenue, comprising:
            	a public transit vehicle having a route and a public address system comprising at least a speaker and means to cause sounds to be heard by passengers throughout the vehicle, the system configured to address an entire transit vehicle, with no added impetus from the vehicle passengers;
            	a microprocessor, a global positioning system (GPS), an electronic storing device and a communication device all traveling with the public transit vehicle, the microprocessor programmed to continuously review one or more files in the electronic storing device and compare data from the one or more files against GPS information continuously received;
            	the one or more files having specific advertising messages and data associating the message, including location information and the hours of operation of an advertiser, stored entirely within the electronic storing device, each message being associated with location information data to at least one  specific geographic location  along the route  associated, by including an address of an advertiser’s location within a set distance from the vehicle route and data associated with the hours of operation at the address, with the advertising messages for public dissemination through the vehicle’s public address system;
            	software, to cause the microprocessor to determine when an advertising message should be disseminated based on one or more of location, as determined by the GPS and the location data stored with the message in the electronic storing device, time of day, numbers of advertiser locations, elapsed time on the route and the number of requested disseminations bought by the advertiser in a purchase order;   
            	determining with the microprocessor, the GPS and software, the precise times and geographic locations for disseminating a selected advertising message and then disseminating, one or more times, within the transit vehicle the message through the public address system within the vehicle at the microprocessor, GPS, data and software determined times and geographic locations near one or more address of the advertiser on the vehicle route;
            	continuously running the method so as to disseminate appropriate messages throughout the transit route such message having no specifically prescribed order; 
advertising message more than once, the microprocessor, GPS and software being used to selectively choose the particular advertising message for transmission repeatedly, either consecutively or at intervals with other advertising messages between, in association with the vehicles proximity to one or more locations of the advertiser;
            	charging increased fees to the advertisers promulgating the advertising messages for the particular service of dissemination of each advertising message at a targeted geographic location.

A method of more advantageously assigning audio and/or video advertisement space in a moving public transit vehicle and thereby securing increased advertising revenue, comprising:
            	a public transit vehicle having a route and a public address system comprising at least a speaker and means to cause sounds to be heard by passengers throughout the vehicle, the system configured to address an entire transit vehicle, with no added impetus from the vehicle passengers;
            	microprocessor, a global positioning system (GPS), an electronic storing device and a communication device all traveling with the public transit vehicle, the microprocessor programmed to continuously review one or more files in the electronic storing device and compare data from the one or more files against GPS information continuously received;
            	the one or more files having specific advertising messages and data associating the message, including location information and the hours of operation of an advertiser, stored entirely within the electronic storing device, each message being associated with location information data to at least one  specific geographic location  along the route  associated, by including an address of an advertiser’s location within a set distance from the vehicle route and data associated with the hours of operation at the address, with the advertising messages for public dissemination through the vehicle’s public address system;
            	software, to cause the microprocessor to determine when an advertising message should be disseminated based on one or more of location, as determined by the GPS and the location data stored with the message in the electronic storing device, time of day, numbers of advertiser locations, elapsed time on the route and the number of requested disseminations bought by the advertiser in a purchase order;   
           	 determining with the microprocessor, the GPS and software, the precise times and geographic locations for disseminating a selected advertising message and then disseminating, one or more times, within the transit vehicle the message through the public address system within the vehicle at the microprocessor, GPS, data and software determined times and geographic locations near one or more address of the advertiser on the vehicle route;
            	continuously running the method so as to disseminate appropriate messages throughout the transit route such message having no specifically prescribed order; 
            	charging increased fees to the advertisers promulgating the advertising messages for the particular service of dissemination of each advertising message at a targeted geographic location; and
 	wherein files comprising the advertising messages of the entire transit system are installed into the electronic storing device of the transit vehicle such that the transit vehicle can move to a different route, or go off route, and continuously provide localized advertisements wherever it transits.

32. (new)         The method of claim 31, wherein the transit vehicle is a bus.
      
33. (new)        The method of claim 31, wherein the transit vehicle comprises a train car.
   
34. (new)         The method of claim 31, wherein the transit vehicle public address system includes both audio and visual message delivery.  
     
35. (new)         The method of claim 31, wherein the advertising message disseminated comprises between 5 and 15 words.    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This present application is allowed in view of the Decision by the Board on 08/28/2020 (reversed independent claims 8 and 12), and also in response to Applicant’s communication via phone call interview and email on Feb. 1, 2021, wherein Claims 2-3, 6-8, 11-20, and 30-35 are allowed and have been examined. Claims 2-3, 6-7 and 30-31 have been amended.  Claims 1, 4-5, 9-10 and 21-29 have been canceled by Applicants.  Claims 32-35 are new.   Note that claims 30-31 has been written into independent form, which include the allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681